Seabury, J.
Two appeals are presented in this cause. In one, the defendant appeals from a judgment entered upon a verdict of a jury rendered in favor of the plaintiff and from an order denying a motion to set the verdict aside and for a new trial. In the other, the defendant appeals from an order denying its motion to reduce the amount of the judgment to $2,000 together with interest and costs. The plaintiff has recovered a judgment for $4,316.32. A review of the record, presented by the appeal from the judgment and order deifying a motion for a new trial, satisfies me that there is no ground for the reversal of the judgment or of this order. The judgment includes an award of $650 to the plaintiff, for commissions upon the sale of an aeroplane. Although there were negotiations looking to the sale of the aeroplane, the sale itself was not made. We are of the opinion that the judgment should be reduced by $650, and, as reduced, affirmed without costs to either party.
*153The affirmance of this judgment leaves a judgment of $3,-587.50 against this defendant. The defendant claims that this judgment is in excess of the jurisdiction of the City Court and,' therefore, void. It was-to reduce the judgment to $2,000 with interest and costs that the defendant made the motion which resulted in the order from which it now appeals to this court.
This appeal brings up for determination the constitutional' ity of chapter 569 of the Laws of 1911. That act of the legislature purports to increase to $5,000 the limit of the amount for which judgment in actions to recover a sum of money only can be rendered in the City Court of Hew York. The question is one of the first importance, and, as the purpose of the legislature in enacting this law was to relieve a situation existing in Hew York county, which, in its judgment, called for a remedy, we should not declare void this enactment, unless we are satisfied, beyond a reasonable doubt, that it is in conflict with the provisions of the fundamental law.
We should approach the consideration of this question bearing in mind “ that a statute can be declared unconstitutional only when it can be shown beyond reasonable doubt that it conflicts with the fundamental law, and that until every reasonable mode of reconciliation of the statute with the Constitution has been resorted to and reconciliation has been found impossible, the statute will be upheld.” Worthington v. London G. & A. Co., 164 N. Y. 81, 84. Moreover, it is settled that the legal presumption is in favor of constitutionality.
The determination of the question presented requires, first, an understanding of the history, nature and extent of the jurisdiction of the City Court of Hew York, and an appreciation of the precise change contemplated by chapter 569 of the Laws of 1911, and, second, an understanding of the provisions of our state Constitution, upon the supposed authority of which the constitutionality of this act of the legislature is challenged.
The City Court of the city of Hew York is a local inferior court established by the act of the legislature. It was *154originally a Justices’ Court, and is one of the oldest courts in the state. It is unnecessary to point out in detail the particular statutory changes which the legislature has enacted in reference to this court. It is sufficient to bear in mind that the amount of the limit for which judgment could be entered has been several times increased. In 1875 the amount was again increased to permit the entry of judgment to an amount'not to exceed $2,000, exclusive of costs and disbursements and allowances of the action, together with interest. Laws of 1875, chap. 479, § 1. That limitation continued to prescribe the amount for which judgment might be entered in that court until the enactment of the statute, the constitutionality of which is now assailed.
As early as 1813, when the court was known as the “ Justices’ Court in and for the City and County of Hew York,” it was provided that the court should be a court of record and have a seal. Laws of 1813, chap. 86, §§ 105, 106, 107. See VanNess & Wordsworth’s N. Y. Laws, vol. 2, pp. 381, 382.
Although declared by statute to be a court of record, it was such only for the purpose of fully exercising the powers which had been expressly conferred upon it. It was not, and has never been, a court of record in the strict legal sense of the term, like courts of general common-law jurisdiction. Huff v. Knapp, 5 N. Y. 65. notwithstanding the changes which have taken place as to the amount for which judgment could be entered in that court, it has never been declared to be a superior court. The act of the legislature now under consideration merely provides that “ the sum. for which judgment' is rendered in favor of the plaintiff cannot exceed $5,000, exclusive of interest and costs as taxed,” except in certain specified cases. The three classes of cases, which are, and for many years have been, expressly excepted from the operation of the provisions of law limiting the amount for which judgment could be entered are, first, actions upon a bond or undertaking given in the Oity Court; second, actions to recover damages for breach of promise of marriage, and, third, marine causes. In these three classes of cases there is no limitation as to the amount for which judgment *155can be rendered in the City Court. Notwithstanding the absence of limitation as to the amount for which, in certain cases, judgment could be rendered in that court, the court still retains its character as an inferior local court of statutory, and not common-law, jurisdiction. If the legislature should remove altogether the limitation as to the amount for which judgment could be entered, the character and nature of the jurisdiction of the court would, in no way, be changed. Its jurisdiction as to subject matter and persons would continue to be the same, and its character as an inferior local court would not be altered.
With these principles in mind, we are prepared to consider the provisions of our state Constitution, upon the supposed authority of which the constitutionality of this act is challenged. These provisions are as follows: Section 18 of article 6 of the Constitution of the state of New York provides in part that “ Inferior local courts of civil and criminal jurisdiction may he established by the Legislature, but no inferior local court hereafter created shall be a court of record. The Legislature shall not hereafter confer upon any inferior or local court of its creation, any equity jurisdiction, or any greater jurisdiction in other respects than is conferred upon County Courts 'by or under this article.” Section 14 of the same article provides that “ County Courts shall have the powers and jurisdiction they now possess, and also original jurisdiction in actions for the recovery of money only, where the defendants reside in the county, and in which the complaint demands judgment for a sum not exceeding $2,000. The Legislature may hereafter enlarge or restrict the jurisdiction of the County Courts provided, however, that their jurisdiction shall not be so extended as to authorize an action therein for the recovery of money only in which the sum demanded exceeds $2,000.”
It is conceded, as I understand the argument, that the first sentence of section 18 of article 6 of the Constitution has no application to this case, because the City Court was created prior to the adoption of the Constitution of 1894. The argument which assails the constitutionality of this statute assumes that chapter 569 of the Laws of 1911 *156confers upon the City Court a greater jurisdiction than that possessed by the county courts. It is upon this assumption that the whole argument against the constitutionality of the law is built. That this assumption is not well founded, appears from an appreciation of the fact that the limitation prescribing the amount for which judgment may be entered does not affect the jwisdiction of the City Court. It is to be borne in mind that the term “ jurisdiction,” as used in the provisions of the Constitution quoted above, refers to subject matter and persons, rather than to the locality in which, or the amount for which, actions may be brought. The test of jurisdiction depends upon the condition of things at the time the action is brought. Thus, in Molían v. Torrance, 22 IT. S. 537, Chief Justice Marshall said; “It is quite clear that the jurisdiction of the court depends upon the state of things at the time of the action brought, and that, after vesting, it cannot be ousted by subsequent events.”
In Sigmond v. Bebber, 104 Iowa, 431, the court said: “In determining the jurisdiction of the court as to subject matter, we do not inquire what the law is on the subject or what the holding should be, but the inquiry is, Has the court authority to hear and determine the question ? ‘ Jurisdiction ’ is thus defined: : Jurisdiction is the authority by which judicial officers take cognizance of and decide causes/ or, as it has been most frequently defined, 1 the power to hear and determine the cause.’ The definition thus limited implies that, if a court having power to hear and determine a cause enters a judgment therein, the validity, of such a judgment is not affected by the power.of the court to- enter tire judgment in question.”
In Koppel v. Heinrichs, 1 Barb. 449, the court said: “ The general rule on the subject of jurisdiction is that it depends on the state of things at the time the action is brought; and if the circumstances be such, then, as to vest jurisdiction, the same cannot be ousted by any subsequent event.”
In People ex rel. Brownson v. Marine Court, 23 How. Pr. 446, Ingraham, P. J., in discussing thei question as to *157whether a writ of prohibition should issue against the Marine Court, said: “Another ground on which the relator asks for the writ is, that the debt for which the plaintiff was entitled to sue was larger than the jurisdiction of the Marine Court permitted to be recovered in that court. To obviate this difficulty, the plaintiff remitted all over $500, and only sought to recover the latter sum. * * * It does not affect the jurisdictional question. The person and the subject matter were both within the jurisdiction of the court, and there is nothing to show that the court attempted to exceed its powers in rendering judgment for a greater amount than the statute allowed.”
In Matter of Barbour, 52 How. Pr. 94, a writ of habeas corpus was obtained by a relator under an order of arrest bailable in the sum of $3,000 made by a justice of the Marine 'Court. The complaint in the action in which the order of arrest was issued demanded judgment for $2,500. The relator insisted that the Marine Court exceeded its jurisdiction in maintaining the action. Upon the return of the writ, Brady, J., said: “The jurisdiction of the Marine Court in the action against the relator cannot be disputed. Its exercise has been lawful, and therefore in accord with the power conferring it. It matters not what is the amount claimed, if the sum finally recovered does not exceed $2,000, exclusive of costs.”
In Roof v. Meyer, 8 Civ. Pro. R. 60, the City Court at Special Term said: “ Section 315 of the Code of Civil Procedure provides that the jurisdiction of 'this court extends to any action wherein the complaint demands judgment for a sum of money only. The language of this section is intended, as its terms show, to include any money judgment action, whatever may be the amount claimed. This court has jurisdiction over all such actions. That the amount claimed does not affect the jurisdiction of this court has been held in Matter of Barbour, 52 How. Pr. 94; People ex rel. Brownson v. Marine Court, 23 How. Pr. 446.”
Upon appeal, this decision was affirmed, McAdam, C. J., saying: “The action was on contract for goods sold and delivered. The court has jurisdiction of such an action, *158without regard to the sum demanded. The only limitation on the power of the court is that ‘ the sum for which judgment is rendered in favor of the plaintiff cannot exceed $2,000, exclusive of interest and costs taxed.’ (Codes, Section 316.) The clerk should have entered judgment in the action for $2,000 with interest thereon and costs, hut the clerical act of entering judgment for $2,271.27 with interest was void only to the extent of the excess, which the plaintiff subsequently remitted.”
In Ralli v. Pearsall, 69 App. Div. 254, Mr. Justice In-graham said: “ The jurisdiction of the City Court is fixed by section 315 of the Code, which provides that ‘ the 'jurisdiction of the City Court of the city of New York extends to the following cases: (1) An action against a natural person * * * wherein the complaint demands judgment for a sum of money.’ This was such an action. Section 316, providing that the judgment entered in such an action shall not exceed $2,000, does not affect the jwrisdiciion of the court in an action to recover a greater sum. It has jurisdiction of the action, hut the judgment cannot exceed the amount specified. There is a plain distinction between the provision of the Code affecting the City Court of New York, and the provisions of the Constitution (Art. 6, § 14) limiting the jurisdiction of the County Courts to an action in which the complaint demands judgment for a sum not exceeding $2,000. As to such courts the jurisdiction of the court depends upon the amount demanded in the complaint; but, as to the City Court, jurisdiction depends upon the nature of the demand of the complaint, and the limitation is as to the amount of the judgment that the court can award.”
The argument for declaring the present act unconstitutional is based upon the claim (a) that the act in question confers upon the City Court greater jurisdiction than is conferred upon the county courts, in that the jurisdiction of the county courts is limited to cases “ in which the complaint demands judgment for á sum not exceeding $2,000,” and (b) that the intent and purpose of the framers of the present Constitution was to make it impossible for the legislature to prescribe that the jurisdiction of inferior local *159courts should he equal to that of the Supreme Court. ¡Neither of these arguments seems to me to sustain the claim that the act in question is unconstitutional.
As to the claim that the act in question confers greater jurisdiction than that possessed by the county courts, it has already been shown that it rests upon an unwarranted assumption. Even if chapter 569 of the Laws of ¡1911 has not been enacted, the City Court would still have jurisdiction of an action in which the complaint demanded judgment for more than $2,000, and the constitutional provision must be deemed to have been framed with knowledge of this fact in view. The City Court has jurisdiction of an action regardless of the' amount demanded in the complaint. The distinction between the provisions of the Code affecting the City Court of ¡New York and the provisions of the Constitution limiting the' jurisdiction of the county courts to an action in which the complaint demands judgment for a sum not exceeding $2,000 cannot be disregarded. In regard to the City Court, jurisdiction is made dependent upon the nature and character of the action; whereas, in the County Courts, jurisdiction is dependent upon the amount demanded in the complaint. It cannot be said with accuracy either that the jurisdiction of the County Courts is greater than that of the City Court, or that the jurisdiction of the City Court is greater than that of the County Courts. It is difficult, speaking' generally, to compare the jurisdiction of the two courts because of radical and fundamental differences which exist between them. The jurisdiction of the County Courts is the standard by which the provision of the state Constitution limits the power of the legislature to increase the jurisdiction of inferior local courts. Yet this limitation cannot be applied to the particulars in which the jurisdiction of the inferior local courts was, prior to the adoption of the provisions of the Constitution quoted above, greater than that of the County Courts. ¡Nor can it apply to those features of the jurisdiction of inferior local courts which, in their nature, are fundamentally different from the jurisdiction possessed by the County Courts. There is no court in the state, the jurisdiction of which is exactly similar to that
*160of the City Court of ¡New York. Its jurisdiction is unique. In a few classes of cases, its jurisdiction is as complete as that of the Supreme Court. In marine causes, it has, for over a century, exercised a special jurisdiction, .of which I can find no counterpart in any other court in this state. Until 1899, it possessed a peculiar power to grant attachments against property of non-residents of the county of ¡New York, provided such persons had no office in ¡New York county for the regular transaction of business in person ; whereas, no such power existed in the Supreme Court. Laws of 1899, chapter 298. These and several other peculiarities of its practice make it impossible to compare it in any general way with other inferior local courts. Under the provisions of the Constitution, the jurisdiction of the County 'Courts is made the measuring instrument or standard by which the power of the legislature to increase the jurisdiction of inferior local courts is to be determined. The erection of so arbitrary a standard cannot be literally or indiscriminately applied. The provision of the Constitution, which provides that the legislature shall not confer upon inferior local courts greater jurisdiction than that possessed by the County Courts, relates to subject matter and persons, and has no relation to the amount for which judgment may be entered in those inferior local courts which, prior to tlie adoption of that constitutional provision, had jurisdiction of actions in which the complaint demanded judgment for an amount in excess of $2,000. Long prior to the adoption of the Constitution of 1894, the City Court had jurisdiction of actions, regardless of the amount. This jurisdiction was exercised subject to a legislative limitation as to the amount for which judgment could be rendered. The act of 1911 does not confer additional jurisdiction upon that court. It merely removes a limitation upon the amount for which judgment can be rendered. The jurisdiction of the court is, in no way, altered or changed. It remains precisely the same as it has been for many years prior to the adoption of the Constitution of 1894. The legislature still subjects the court to a limitation as to the amount for which judgment may be rendered, but this limi*161tation, in no way, affects its jurisdiction. It'is merely a regulation of one of the incidents or details of its practice. If we accord to the constitutional provision a different construction from that here given, and assume that the design was to “ keep down to the level of the County Courts ” the jurisdiction of all local inferior courts, even if such courts, prior to that time, exercised a greater jurisdiction, then, logically, and in order to give effect to this design, we must hold that this provision reduces the jurisdiction of the City Court to the same standard as that of the County Courts. Prior to the adoption of this provision, the jurisdiction of the City Court was not limited as to the amount for which judgment could he rendered in actions upon bonds or undertakings given in that court, or actions to recover damages for breach of promise of marriage, or marine causes. In all these respects, the jurisdiction of the City Court as to amount was greater than that of the County Courts. If the constitutional provision referred to is to be construed to apply to inferior local courts which, prior to its adoption, had jurisdiction of actions in which the complaint demanded judgment for an amount in excess of $2,000, then, logically, the courts would be required to declare unconstitutional those provisions of section 316 of the Code, which provide that there shall be no limitation as to amount in eases upon bonds given in that court, or actions for breach of promise of marriage, or marine causes. Yet it is hardly reasonable to assume that the framers of this provision of the Constitution intended to take away from the City Court of Hew York a jurisdiction which it possessed and exercised long anterior to that time. I think that the more reasonable view to take of this provision of the Constitution is, that its framers well knew that the jurisdiction of the City Court of Hew York was not dependent upon the amount claimed in any action, and that they intended that the prohibition against the increase of the jurisdiction of inferior local courts beyond that of the County Courts should relate to the City Court of Hew York and such other courts as might be similarly situated only to subject matter and persons, and not to amount.
*162Thus, in Irwin v. Metropolitan St. R. Co., 38 App. Div. 253, 260, Van Brunt, P. J., in discussing this article of the Constitution, said: “ It cannot he that, after using language which was well understood and had been distinctly interpreted to give the Legislature the right to establish inferior local courts as part of a new system of government, it was intended to restrict that power by reference to the territorial jurisdiction conferred upon County Courts, but rather to restrict their jurisdiction as to subject matter and persons, and not as to locality. Such a construction is not only reasonable, but harmonizes all the parts of this provision of the Constitution.”
To the same effect also see Kantro v. Armstrong, 44 App. Div. 506 and Dodge Mfg. Co. v. Nassau Show Case Co., Id. 603. Gillin v. Canary, 19 Misc. Rep. 594, deals with the legislative restriction upon the power of the court to enter judgment, and not with the prohibitions of the Constitution, and throws no light upon the question now under consideration. I find nothing in that case holding that sections 811 and 316 of the Code of Civil Procedure must be read in connection with sections 14 and 18 of article 6 of the Constitution. After pointing out that section 811 is subject to secton 316, so far as it permits the consolidation of actions in the City Court, Judge McAdam included the following reference: “'See Const, art. 6, secs. 14, 18.” I do not understand that this inapt and unnecessary citation is to be construed into a judicial decision that the constitutional provision prohibits the entry of judgment for an amount in excess of $2,000. The reference has not even the weight of dictum. It is merely the citation of a provision of the Constitution wholly inapplicable .to the question then decided by the court.
The purpose of the framers of the Constitution in adopting these provisions of the state Constitution is authoritatively stated in Worthington v. London G. & A. Co., supra. In that case Judge Bartlett said: “It is very clear that the framers of the Constitution intended that not only should the inferior local court be strictly confined to its locality, but that the extent of its jurisdiction should be so *163limited that there would he no danger of powers being conferred by the Legislature that might interfere with the Supreme Court in the exercise of its general jurisdiction throughout the State.”
Even if the limitation as to the amount for which judgment could be rendered in the City Court should be removed altogether, the City Court and the Supreme Court would not be equal in jurisdiction. There would still remain the fundamental difference which exists between courts of superior and general jurisdiction, and courts of local statutory inferior jurisdiction. That it was the purpose of the present Constitution so to limit inferior local courts that the legislature should not be able to increase their power so as to interfere with the Supreme Court, is evident from what has already been said. Thus, under the provisions of the existing Constitution, it would be impossible for the legislature to declare that the City Court should become a superior court, or that its jurisdiction should extend through-. out the state, or that general equity jurisdiction should be conferred upon it, because such changes would alter the nature and character of its jurisdiction. Ho such change, however, is made in the nature or character of its jurisdiction by the removal of the limitation, which relates simply to-the amount for which judgment can be rendered.
It seems to me that the act in question is free from constitutional objection, and that the order of the City Court denying the motion of the defendant to reduce the judgment rendered, because it was in excess of $2,000 with interest and costs, was properly denied.
Judgment reduced by deducting $650, and, as reduced, affirmed without costs to either party. The order is affirmed with $10 costs and disbursements to the respondent, with leave to appeal to the Appellate Division, First Department.